DETAILED ACTION

Claim Status
Claims 1-15, 17, 20, 25-26, 31 is/are pending.
Claims 1-15, 17, 20, 25-26, 31 is/are rejected.
Claims 16, 18-19, 21-24, 27-30 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 5, 7-15, 20, 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 is vague and indefinite because the claim fails to specify the type of molecular weight (e.g., number average? weight average?).
 	Claims 5, 7-10, 12-13, 20, 26 are vague and indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5, 7-10, 12-13, 20, 26 each recite the broad recitation of a range for one or more parameters, and the claims also recite one or more additional range(s) for said one or more parameters, which are narrower statement of the range/limitation -- for example, but not limited to: in claim 5, the amount of polyvinyl acetate polymer; in claim 7, the amount of polymerized units derived from D-lactic acid; in claim 8, the amount of D-lactide and/or meso-lactide; in claims 9-10, the melt flow rate; in claim 12, the glass transition temperature; in claim 13, the amount of plasticizer; in claim 20, the net melting endotherm and Tg; in claim 26, the net melting endotherm and tensile storage modulus; etc. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 10-11 are vague and indefinite because it is unclear whether the phrase “the polylactic acid polymer” refers to the semicrystalline polylactic acid polymer, the amorphous polylactic acid polymer, or both.
 	Claim 14-15 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15, 17, 20, 25-26, 31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-15 of U.S. Patent No. 10,577,494 (ZHOU ET AL),
	in view of JP 2006-045290 (ARIME-JP ‘290).
 	U.S. Patent No. 10,577,494 claims a composition containing semicrystalline polylactic acid, polyvinyl acetate, plasticizer, and optionally amorphous polylactic acid polymer, as recited in present application claims 1-13, 17, 20, 25-26, 31.  Features not explicitly claimed are known in the prior art (see below).
	ARIME-JP ‘290 discloses that it is well known in the art to utilize aliphatic ester-based plasticizers (e.g., tributyl acetyl citrate, etc.) in polylactic acid compositions in order to control flexibility.  (paragraph 0001, 0005-0010, etc.)
	Regarding claims 1-13, 17, 20, 25-26, 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the blend compositions claimed in U.S. Patent No. 10,577,494 in order to produce plasticized films with useful combinations of flexibility, rigidity, and impact resistance.
 	Regarding claims 14-15, one of ordinary skill in the art would have utilized effective amounts of known, commercially available aliphatic plasticizers containing ester groups as suggested by ARIME-JP ‘290 in the compositions claimed in U.S. Patent No. 10,577,494 in order to tailor the flexibility of films produced from said compositions for specific end-uses.

Claim 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-15 of U.S. Patent No. 10,577,494 (ZHOU ET AL),
	in view of JP 2006-045290 (ARIME-JP ‘290),
		as applied to claim 1 above,
	and further in view of JP 2015-120807 (HIROAKI-JP ‘807).
	HIROAKI-JP ‘807 discloses that it is well known in the art to utilize plasticizers containing ester groups and a polyoxyalkylene group in polylactic acid resin compositions in order to provide controlled degrees of flexibility. (page 3 of Google Patent machine translation, etc.)
	Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known, commercially available aliphatic plasticizers containing ester groups and polyethylene glycol backbones as suggested by HIROAKI-JP ‘807 in the compositions claimed in U.S. Patent No. 10,577,494 in order to tailor the flexibility of films produced from said compositions for specific end-uses.

*      *      *

Claims 1-2, 4-13, 17, 20, 25-26, 31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-25 of U.S. Patent No. 10,982,090 (ZHOU ET AL),
	in view of JP 2006-045290 (ARIME-JP ‘290).
	U.S. Patent No. 10,982,090 claims compositions containing semicrystalline polylactic acid, polyvinyl acetate, plasticizer (e.g., citrate-based, containing polyethylene glycol backbone and ester alkyl terminal groups, etc.), and further contains amorphous polylactic acid polymer, as recited in present application claims 1-2, 4-8, 12-13, 17, 20, 25-26, 31, wherein films made from said compositions has mechanical properties as recited in present application claims 26.  
	ARIME-JP ‘290 discloses that it is well known in the art to utilize aliphatic ester-based plasticizers (e.g., tributyl acetyl citrate, etc.) in polylactic acid compositions in order to control flexibility.  The reference further discloses that it is well known in the art to form highly crystalline polylactic acid using mostly L-lactic acid (or L-lactide) monomer and less than 6% of D-lactic acid (or D-lactide) monomer. (paragraph 0001, 0005-0010, etc.)
 	Regarding claims 1-2, 4-8, 12-13, 17, 20, 25-26, 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the blend compositions claimed in U.S. Patent No. 10,982,090 in order to produce plasticized films with useful combinations of flexibility, rigidity, and impact resistance.
	Regarding claims 9-10, one of ordinary skill in the art would have selected the melt flow rate of the polylactic acid resins used in the compositions claimed in U.S. Patent No. 10,982,090 depending on the physical properties (e.g., tensile strength, etc.) and/or the melt processing characteristics required for specific film-forming processes and/or apparatus.
 	Regarding claim 11, one of ordinary skill in the art would have selected the Tg of the polylactic acid used in the compositions claimed in U.S. Patent No. 10,982,090 in order to provide the desired flexibility and/or stiffness at the intended usage temperature.

Claim 3 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-25 of U.S. Patent No. 10,982,090 (ZHOU ET AL),
	in view of JP 2006-045290 (ARIME-JP ‘290),
		as applied to claim 1 above,
	and further in view of WACKER POLYMERS - VINNAPAS (5279e).
	WACKER POLYMERS - VINNAPAS (5279e) discloses commercially available polyvinyl acetate with: typical viscosities (10% in ethyl acetate) of 8-55 mPa•s; typical Tg values of 43-44ºC; and typical molecular weights of 110,000-430,000. (page 6-7, etc.)
 	Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize commercially available polyvinyl acetate resins as disclosed in WACKER POLYMERS - VINNAPAS (5279e) as the polyvinyl acetate resin in the compositions claimed in U.S. Patent No. 10,982,090 for convenience and/or to tailor the performance properties (e.g., flexibility, strength, etc.) of films made from said compositions for specific applications.

Claims 9-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-25 of U.S. Patent No. 10,982,090 (ZHOU ET AL),
	in view of JP 2006-045290 (ARIME-JP ‘290),
		as applied to claim 1 above,
 	and further in view of LI ET AL (US 2015/0361231).
 	LI ET AL discloses that it is well known in the art to utilize polylactic acid resins with typical melt index values of 5-35 g/10 min. at 210ºC to form useful biodegradable films.  (paragraph 0008, 0019, etc.)
	Regarding claims 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the melt index values of the polylactide resin(s) used in the compositions claimed in U.S. Patent No. 10,982,090 to fall within ranges conventionally used in polylactic acid-based film production as suggested in LI ET AL in order to obtain desirable mechanical or other physical properties (e.g., tensile strength, elongation properties, etc.) and/or to obtain the optimal melt processing characteristics for specific film-forming methods (e.g., to allow extrusion or coextrusion, etc.).

*      *      *

Claims 1-15, 17, 20, 25-26, 31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-17 of U.S. Patent No. 11,254,812 (ZHOU ET AL).
	U.S. Patent No. 11,254,812 claims compositions containing semicrystalline polylactic acid, polyvinyl acetate, plasticizer (e.g., citrate-based, containing polyethylene glycol backbone and ester alkyl terminal groups, etc.), and further contains amorphous polylactic acid polymer, as recited in present application claims 1-10, 12-15, 17, 20, 25-26, wherein films made from said compositions has mechanical properties as recited in present application claims 26.  
 	Regarding claims 1-10, 12-15, 17, 20, 25-26, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the blend compositions claimed in U.S. Patent No. 11,254,812 in order to produce plasticized films with  useful combinations of flexibility, rigidity, and impact resistance.
 	Regarding claim 11, one of ordinary skill in the art would have selected the Tg of the polylactic acid used in the compositions claimed in U.S. Patent No. 11,254,812 in order to provide the desired flexibility and/or stiffness at the intended usage temperature.
	Regarding claim 31, one of ordinary skill in the art would have used the biodegradable films made from the compositions claimed in U.S. Patent No. 11,254,812 in conventional biodegradable film applications (e.g., as substrates for pressure-sensitive adhesive tapes or sheets).
 	
Claim 31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-17 of U.S. Patent No. 11,254,812 (ZHOU ET AL),
		as applied to claim 1 above,
	and further in view of SHINODA ET AL (US 5,489,474).
	SHINODA ET AL discloses that it is well known in the art to use biodegradable polylactic acid-based films as substrates for pressure-sensitive adhesive films or tapes (line 1-24, col. 1; line 40-58, col. 3; line 33-37, col. 11; etc.)
 	Regarding claim 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the biodegradable films made from the compositions claimed in U.S. Patent No. 11,254,812 in conventional biodegradable film applications (e.g., as substrates for pressure-sensitive adhesive tapes or sheets) as suggested by SHINODA ET AL.

*      *      *

Claims 1-2, 4-6, 11, 31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-16 of U.S. Patent No. 11,066,551 (MERRILL ET AL).
	U.S. Patent No. 11,066,551 claims compositions containing semicrystalline polylactic acid, polyvinyl acetate, plasticizer, as recited in present application claims 1-2, 4-6.  
 	Regarding claims 1-2, 4-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the blend compositions claimed in U.S. Patent No. 11,066,551 in order to produce plasticized films with  useful combinations of flexibility, rigidity, and impact resistance.
 	Regarding claim 11, one of ordinary skill in the art would have selected the Tg of the polylactic acid used in the compositions claimed in U.S. Patent No. 11,066,551 in order to provide the desired flexibility and/or stiffness at the intended usage temperature.
	Regarding claim 31, one of ordinary skill in the art would have used the biodegradable films made from the compositions claimed in U.S. Patent No. 11,066,551 in conventional biodegradable film applications (e.g., as substrates for pressure-sensitive adhesive tapes or sheets).
 	
Claim 3 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-16 of U.S. Patent No. 11,066,551 (MERRILL ET AL),
 		as applied to claim 1 above,
	and further in view of WACKER POLYMERS - VINNAPAS (5279e).
	WACKER POLYMERS - VINNAPAS (5279e) discloses commercially available polyvinyl acetate with: typical viscosities (10% in ethyl acetate) of 8-55 mPa•s; typical Tg values of 43-44ºC; and typical molecular weights of 110,000-430,000. (page 6-7, etc.)
 	Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize commercially available polyvinyl acetate resins as disclosed in WACKER POLYMERS - VINNAPAS (5279e) as the polyvinyl acetate resin in the compositions claimed in U.S. Patent No. 11,066,551 for convenience and/or to tailor the performance properties (e.g., flexibility, strength, etc.) of films made from said compositions for specific applications.

Claim 31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-17 of U.S. Patent No. 11,066,551 (MERRILL ET AL),
		as applied to claim 1 above,
	and further in view of SHINODA ET AL (US 5,489,474).
	SHINODA ET AL discloses that it is well known in the art to use biodegradable polylactic acid-based films as substrates for pressure-sensitive adhesive films or tapes (line 1-24, col. 1; line 40-58, col. 3; line 33-37, col. 11; etc.)
 	Regarding claim 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the biodegradable films made from the compositions claimed in U.S. Patent No. 11,066,551 in conventional biodegradable film applications (e.g., as substrates for pressure-sensitive adhesive tapes or sheets) as suggested by SHINODA ET AL.

*      *      *

Claims 1-14, 17, 20, 25-26, 31 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-7, 10-21 of copending Application 16/074,131 (US 2021/0122890) (DEHN ET AL),
	in view of JP 2006-045290 (ARIME-JP ‘290).
	Copending Application 16/074,131 claims compositions containing semicrystalline polylactic acid, polyvinyl acetate, plasticizer (e.g., citrate-based, containing polyethylene glycol backbone and ester alkyl terminal groups, etc.), as recited in present application claims 1-8, 12-14, 17, 20, 25-26, 31, wherein films made from said compositions has mechanical properties as recited in present application claims 26.  
	ARIME-JP ‘290 discloses that it is well known in the art to form highly crystalline polylactic acid using mostly L-lactic acid (or L-lactide) monomer and less than 6% of D-lactic acid (or D-lactide) monomer. (paragraph 0001, 0005-0010, etc.)
 	Regarding claims 1-8, 12-14, 17, 20, 25-26, 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the blend compositions claimed in Copending Application 16/074,131 in order to produce plasticized films with useful combinations of flexibility, rigidity, and impact resistance.
	Regarding claims 9-10, one of ordinary skill in the art would have selected the melt flow rate of the polylactic acid resins used in the compositions claimed in Copending Application 16/074,131 depending on the physical properties (e.g., tensile strength, etc.) and/or the melt processing characteristics required for specific film-forming processes and/or apparatus.
 	Regarding claim 11, one of ordinary skill in the art would have selected the Tg of the polylactic acid used in the compositions claimed in Copending Application 16/074,131 in order to provide the desired flexibility and/or stiffness at the intended usage temperature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-10 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-7, 10-21 of copending Application 16/074,131 (US 2021/0122890) (ZHOU ET AL),
 	in view of JP 2006-045290 (ARIME-JP ‘290),
		as applied to claim 1 above,
 	and further in view of LI ET AL (US 2015/0361231).
 	LI ET AL discloses that it is well known in the art to utilize polylactic acid resins with typical melt index values of 5-35 g/10 min. at 210ºC to form useful biodegradable films.  (paragraph 0008, 0019, etc.)
	Regarding claims 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the melt index values of the polylactide resin(s) used in the compositions claimed in Copending Application 16/074,131 to fall within ranges conventionally used in polylactic acid-based film production as suggested in LI ET AL in order to obtain desirable mechanical or other physical properties (e.g., tensile strength, elongation properties, etc.) and/or to obtain the optimal melt processing characteristics for specific film-forming methods (e.g., to allow extrusion or coextrusion, etc.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
 	 MATHER ET AL (US 2004/0122174).
	MATHER ET AL discloses compositions comprising: (i) a semicrystalline polymers (e.g., polylactide); (ii) amorphous polymers (e.g., polyvinyl acetate with a Tg of 35ºC and a molecular weight of 500,000 g/mol); and (iii) a plasticizer (e.g., ester-type plasticizers, etc.). (paragraph 0002-0003, 0009, 0012-0013, 0023-0036, etc.)

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11-15, 17, 20, 25-26, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	 GRUBER ET AL (US 5,536,807),
 	in view of WIKIPEDIA - POLYLACTIC ACID,
	and in view of MATHER ET AL (US 2004/0122174),
	and in view of WACKER POLYMERS - VINNAPAS (5279e).
	GRUBER ET AL ‘807 discloses biodegradable semi-crystalline films formed from a polylactide-based composition comprising:
• 1-99 wt% of a crystallizable polylactide (i.e., polylactic acid), wherein the crystallizable polylactide is derived from at least 85% L-lactide and less than 15% meso-lactide;

• 99-1 wt% of an additional polymer (e.g., polyvinyl acetate, etc.);

• 1-40 wt% (based on the weight of polymer) of plasticizer (e.g., alkyl or aliphatic esters, ethers, or multifunctional esters and/or ethers, etc., such as CITROFLEX A4, etc.), wherein the plasticizer is selected to minimize migration or loss of the plasticizer from the film;

• optionally nucleating agents (e.g., salts of organic acids, etc.).
  
The polylactide-based compositions have a net melting endotherm of above 10 J/g (indicating semi-crystallinity).  (entire document, e.g., line 15-19, col. 1; line 9-60, col. 5; line 3-30, 44-47, col. 7; line 4-22, 42-65, col. 11; line 8-12, col. 13; line 27, col. 14 to line 30, col. 15; etc.)  However, the reference does not specifically discuss the Tg of polyvinyl acetate.
	WIKIPEDIA - POLYLACTIC ACID provides evidence that the term “polylactic acid” generally encompasses polylactide polymers.
	MATHER ET AL discloses that it is well known in the art to incorporate amorphous polymers (e.g., but not limited to, polyvinyl acetate with a typical Tg of 35ºC) in typical amounts of less than 50 wt% into semi-crystalline polymers (e.g., polylactide) in order to produce polymer compositions capable of exhibiting useful shape memory properties combined with readily tailored flexibility and/or elasticity properties.  (paragraph 0002-0003, 0009, 0012-0013, 0023-0036, etc.)
	WACKER POLYMERS - VINNAPAS (5279e) discloses commercially available polyvinyl acetate with: typical viscosities (10% in ethyl acetate) of 8-55 mPa•s; typical Tg values of 43-44ºC; and typical molecular weights of 110,000-430,000. (page 6-7, etc.)
	Regarding claims 1-8, 12-14, 25, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine effective amounts of commercially available polyvinyl acetate resins as disclosed in WACKER POLYMERS - VINNAPAS (5279e) as the additional polymer component in the plasticizer-containing crystallizable polylactide-based compositions of GRUBER ET AL ‘807 to form semi-crystalline films with enhanced heat resistance, barrier properties, and durability, combined with useful flexibility properties, melt-processing properties, and/or improved lack of brittleness, resistance to cracking, impact resistance and/or tear resistance, and which are furthermore capable of exhibiting useful shape memory characteristics as suggested by MATHER ET AL.
 	Regarding claims 4-6, one of ordinary skill in the art would have selected the relative amounts of polyvinyl acetate, polylactide, and plasticizer in the crystallizable polylactide-based compositions of GRUBER ET AL ‘807 in order to obtain the desired adjustment in physical properties (e.g., obtaining a predetermined target Tg value, etc.) and/or performance properties (e.g., flexibility, ability to exhibit shape memory properties, etc.) while still retaining the ability to crystallize adequately.
 	Regarding claims 7-8, since L-lactide, D-lactide, and meso-lactide are isomers, the molar percentages of said lactides are same as weight percentages of said lactides; therefore, the Examiner has reason to believe that the L-lactide, D-lactide, and meso-lactide percentages disclosed in GRUBER ET AL ‘807 at least partially read on the wt% ranges of L-lactide, D-lactide, and meso-lactide recited in claims 7-8, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 11, one of ordinary skill in the art would have selected the Tg of the polylactic acid used in the crystallizable polylactide-based compositions of GRUBER ET AL ‘807 in order to provide the desired flexibility and/or stiffness at the intended usage temperature.
 	Regarding claim 15, one of ordinary skill in the art would have incorporate known, commercially available plasticizers with low migration (e.g., CITROFLEX A4, etc.) in the crystallizable polylactide-based compositions of GRUBER ET AL ‘807 in order to prevent loss of plasticizer during usage.
 	 Regarding claim 17, one of ordinary skill in the art would have used effective amounts of known nucleating agents in the crystallizable polylactide-based compositions of GRUBER ET AL ‘807 in order to facilitate the crystallization of the composition.
 	Regarding claim 20, one of ordinary skill in the art would have used known commercially available plasticizers with minimal tendency to migrate out of the polylactide-based compositions of GRUBER ET AL ‘807 in order to minimize the loss of plasticizer (and the resulting embrittlement) during exposure to heat and processing.
	Regarding claims 20, 26, since the polylactide-based compositions of GRUBER ET AL ‘807 are stated to be crystallizable (i.e., having a net melting endotherm of greater than 10 J/g), the Examiner has reason to believe that the polylactide-based compositions of GRUBER ET AL ‘807 would have first scan net melting endotherm and second scan melting endotherm values which at least partially read on the net melting endotherm values recited in claims 20, 26; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Regarding claim 20, one of ordinary skill in the art would have selected the amounts of polyvinyl acetate, polylactide, and plasticizer in the crystallizable polylactide-based compositions of GRUBER ET AL ‘807 in order to obtain the desired target Tg value (e.g., just above room temperature) which determines the temperature range at which shape memory properties can be manifested.
	Regarding claim 31, one of ordinary skill in the art would have used the biodegradable films made from the crystallizable polylactide-based compositions of GRUBER ET AL ‘807 in conventional biodegradable film applications (e.g., as substrates for pressure-sensitive adhesive tapes or sheets).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	GRUBER ET AL (US 5,536,807), in view of WIKIPEDIA - POLYLACTIC ACID, and in view of MATHER ET AL (US 2004/0122174), and in view of WACKER POLYMERS - VINNAPAS (5279e),
 	 	as applied to claim 1 above, 
 	and further in view of LI ET AL (US 2015/0361231).
 	LI ET AL discloses that it is well known in the art to utilize polylactic acid resins with typical melt index values of 5-35 g/10 min. at 210ºC to form useful biodegradable films.  (paragraph 0008, 0019, etc.)
	Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the melt index values of the polylactide resin component in the films of GRUBER ET AL ‘807 to fall within ranges conventionally used in polylactic acid-based film production as suggested in LI ET AL in order to obtain desirable mechanical or other physical properties (e.g., tensile strength, elongation properties, etc.) and/or to obtain the optimal melt processing characteristics for specific film-forming methods (e.g., to allow extrusion or coextrusion, etc.).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	GRUBER ET AL (US 5,536,807), in view of WIKIPEDIA - POLYLACTIC ACID, and in view of MATHER ET AL (US 2004/0122174), and in view of WACKER POLYMERS - VINNAPAS (5279e),
 	 	as applied to claim 1 above, 
 	and further in view of MYERS ET AL (US 2012/0270978).
 	MYERS ET AL discloses that it is well known in the art to use 0.1-10 wt% nucleating agents (e.g., salts of organic acids, etc.) in crystallizable polylactide-based compositions in order to facilitate crystallization of the polylactide-based compositions, and films formed from said compositions. (paragraph 0032, 0047, 0063, etc.)
 	Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use effective amounts of known nucleating agents as suggested in MYERS ET AL in the polylactide-based films of GRUBER ET AL ‘807 in order to facilitate crystallization of the films and thereby enhance specific performance properties (e.g., heat resistance, tensile properties, etc.)

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	GRUBER ET AL (US 5,536,807), in view of WIKIPEDIA - POLYLACTIC ACID, and in view of MATHER ET AL (US 2004/0122174), and in view of WACKER POLYMERS - VINNAPAS (5279e),
 	 	as applied to claim 1 above, 
 	and further in view of ISHIGURO ET AL (US 2013/0236723) or OKUMURA (US 2004/0005136).
 	ISHIGURO ET AL discloses that it is well known in the art to apply pressure-sensitive adhesive layers to crystallizable polylactic acid-based films in order to produce adhesive protective sheets and/or adhesive tapes.  (paragraph 0065, 0081, 0172-0175, 0186-0190, etc.) 
 	OKUMURA discloses that it is well known in the art to use films formed from compositions comprising polylactic acid and additional polymer(s) (e.g., polyvinyl acetate) and to apply pressure sensitive adhesive layers to said films in order to form adhesive protective films for optical materials. (paragraph 0002, 0019, 0022-0023, 0026-0027, etc.)
 	Regarding claims 31-32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polylactide-based films of GRUBER ET AL ‘807 which have been modified with polyvinyl acetate to produce adhesive protective films and/or adhesive tapes as suggested by ISHIGURO ET AL and OKUMURA which also exhibit useful shape memory properties as suggested by MATHER ET AL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	BUSCH ET AL (US 2004/0093831) discloses polylactic acid resins and their typical Tg’s for forming films.
	TAN ET AL (US 2003/0013821) and MATSUMOTO ET AL (US 2005/0182201) disclose polylactic acid films coated with pressure-sensitive adhesive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 27, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787